Citation Nr: 0943764	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-17 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active military service from May 1953 to 
March 1955.

This appeal to the Board of Veterans' Appeals (Board)  arose 
from a November 2005 rating decision in which the RO denied a 
TDIU.  The Veteran filed a notice of disagreement (NOD) in 
December 2005, and the RO issued a statement of the case 
(SOC) in April 2006.  The Veteran filed a substantive appeal 
in May 2006.  In June 2006, the RO issued a supplemental SOC 
(SSOC) reflecting the continued denial of the claim following 
a de novo review of the entire evidence of record.

In October 2008, a Deputy Vice chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).

In December 2008, the Board denied the Veteran's claim for a 
TDIU.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2009 Order, the Court granted a joint motion 
filed by representatives of both parties, vacating the 
Board's August 2009 decision, and remanding the matter to the 
Board for further proceedings consistent with the Joint 
Motion.  

In October 2009, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a 
signed waiver of initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304 (2009). 

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant when further action, on his 
part, is required.




REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
the claim on appeal is warranted. 

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where a  veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, as service connection is in effect for 
residuals of a back injury, lower spine (rated as 40 percent 
disabling), degenerative joint disease of the cervical spine 
(rated as 40 percent disabling), degenerative joint disease 
of the right hip (rated as 40 percent disabling) and 
laceration scar, neck (rated as noncompensably disabling).  
His combined rating is 70 percent.  Hence, the Veteran meets 
the objective, minimum percentage requirements, set forth in 
38 C.F.R. § 4.16(a), for consideration of a TDIU,  The 
remaining question, then, is whether the Veteran's service-
connected disability(ies) render him unemployable. 

Reports of December 2004 VA examinations include notations 
that the  Veteran had neck and lower back pain.  January 2005 
X-rays of the lumbosacral spine revealed mild worsening of 
the osteoarthritis in the lower lumbar spine since January 
2004 X-rays.

In an October 2009 letter, a vocational consultant reported 
that the Veteran worked as an elementary school principal 
until 1993 when he retired at age 59.  The Veteran then 
attempted to return to work in June 2003 at the age of 70, 
but was unable to work due to his pain and had to settle for 
a seasonal, part-time parking lot attendant's position.  In 
September 2009, the Veteran quit this position due to his 
back, hip and neck pain.  The consultant concluded that the 
Veteran had not been able to secure or follow any substantial 
occupation from May 2003 through the present due solely to 
his service-connected pain and related orthopedic 
limitations.

The Board also notes that the record does not contain a 
medical opinion that specifically addresses the impact of the 
Veteran's service-connected disabilities, either individually 
or in concert, on his ability to obtain or retain 
substantially gainful employment. In the Joint Motion, the 
parties indicated that VA's duty to obtain an examination an 
opinion was particularly triggered due to the X-ray evidence 
of a worsening of the Veteran's back condition and that such 
an examination would substantiate the Veteran's claim.  See 
Joint Motion, at 2.  The parties indicated that remand was 
warranted in order to ensure that VA complies with its duty 
to assist by ordering an examination that properly considers 
the effects of the Veteran's service-connected conditions on 
his employability.  Id. 

Accordingly (and consistent with comments noted in the Joint 
Motion), the RO should arrange for the Veteran to undergo 
examination to obtain medical findings and opinion needed to 
resolve the claim for a TDIU.  The Veteran is herby advised 
that  failure to report to the scheduled examination, without 
good cause, shall result in denial of the claim for a TDIU 
(which is considered a claim for increase).  See 38 C.F.R. § 
3.655(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo VA examination, 
to ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  For the sake of efficiency, the RO's adjudication 
of the claim should include consideration of al evidence 
added to the record since the RO's last adjudication of the 
claim (to include evidence submitted to the Board in October 
2009. notwithstanding the waiver of initial RO consideration 
of the evidence)

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim for a 
TDIU  that is not currently of record. 
The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or, 
the time period for the Veteran's 
response has expired, the RO should 
arrange for the Veteran to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that-
notwithstanding the Veteran's age or any 
impairment from nonservice-connected 
disability/ies-the  Veteran's service-
connected physical disabilities 
(residuals of a back injury of the  lower 
spine, degenerative joint disease of the 
cervical spine, degenerative joint 
disease of the right hip, and/or 
laceration scar of the neck), either 
individually or in concert, render(s) him 
unable to obtain or retain substantially 
gainful employment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for a 
TDIU.  If the Veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence (to include all 
evidence added to the record since the 
RO's last adjudication of the claim) and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).   The RO  is reminded that 
this appeal has been advanced on the Board'a docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

